Citation Nr: 0423713	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-05 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
residuals of low back strain with L5 nerve root irritation.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a post-operative repair of a torn ligament, left 
knee.

3.  Entitlement to service connection for arthritis of the 
hip, claimed as secondary to service-connected back and knee 
disabilities.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to a total disability rating based on 
individual unemployability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 1974 
and from February 1976 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

The veteran testified before the undersigned Veterans Law 
Judge in April 2004.  A transcript of the hearing is of 
record.  It appears that he attempted to raise issues of 
entitlement to service connection for depression/anxiety, 
bilateral hearing loss, and tinnitus.  If he desires to 
pursue these issues, he should do so with specificity at the 
RO.  As the Board has no jurisdiction of those issues, they 
are not addressed in this decision.

The issues of entitlement to service connection for PTSD and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither the pre-amendment nor the amended version of the 
intervertebral disc syndrome and spine regulations are more 
favorable to this veteran's claim and both will be considered 
as applicable.

3.  The veteran's back disability is currently manifested by 
subjective complaints of pain and limitation of motion; 
objective findings include muscle spasm, limitation of 
motion, and evidence of sciatic neuropathy. 

4.  The overall impairment due to the residuals of low back 
strain with L5 nerve root irritation more nearly approximates 
pronounced intervertebral disc syndrome.

5.  The veteran's left knee disability is manifested by 
subjective complaints of pain and giving away; objective 
findings include limited range of motion, but a negative 
Lachman's sign, no knee effusion, and good muscle strength.  
X-ray evidence of arthritis of the left knee has not been 
shown. 

6.  Post-service medical evidence is negative for a current 
diagnosis of arthritis of the hip.  

7.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 60 percent, but no 
more, for the residuals of low back strain with L5 nerve root 
irritation, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5003-5010, 5289, 5292, 5293, 5295 (2003) (as amended by 67 
Fed. Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

2.  The criteria for entitlement to a rating in excess of 10 
percent for the residuals of a post-operative repair of a 
torn ligament, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 
5256, 5257, 5258, 5259, 5260, 5261 (2003).

3.  Arthritis of the hip was not incurred in or aggravated by 
military service and is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303, 3.310 (2003).

4.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.3, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

Service Connection Claims.  Under the relevant regulations, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2003).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a claim 
for an increased disability rating."  Swanson v. West, 12 
Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997). 

I.  Entitlement to a Rating in Excess of 40 Percent for the 
Residuals of Low Back Strain with L5 Nerve Root Irritation

In addition to the regulations outlined above, the Board 
notes that after the veteran filed his claim for a higher 
rating, the applicable rating criteria for intervertebral 
disc disease, 38 C.F.R. § 4.72, DC 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Further, the remaining spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The timing of these changes in the regulations 
requires the Board to first consider whether the amended 
regulations are more favorable to the veteran than the pre-
amendment regulation, to include separately applying the pre-
amendment and amended versions to determine which version is 
more favorable.  If the amended version is more favorable, 
the Board will apply the amended version from the effective 
date of the amendment and the pre-amendment version for any 
period preceding the effective date.  In applying either 
version, all evidence of record must be considered.  See 
VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

At a hearing before the Board, the veteran testified that he 
was under regular doctor care for his back.  Therapies 
included pain management, Cortisone, pain pills, physical 
therapy, OxyCodone, bedrest, and a TENS unit.

The RO initially rated the veteran's low back disability 
under the pre-amendment DC 5295 (lumbosacral strain).  The 
Board will also consider DCs 5003, 5010, 5289, 5292, and 
5293, for arthritis, lumbar ankylosis, limitation of motion, 
and intervertebral disc syndrome under the pre-amendment 
regulations, in addition to DCs 5237, 5238, 5242, and 5243 
for lumbosacral strain, spinal stenosis, degenerative 
arthritis of the spine, and intervertebral disc syndrome 
under the amended regulations.



Pre-Amendment Regulations

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.  These regulations have 
not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warrants a 50 percent evaluation, and favorable 
ankylosis warrants a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation under DC 5292.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion. 

Under the pre-amendment DC 5293, a noncompensable evaluation 
is warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation is warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation is 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation may 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Analysis Under the Pre-Amendment Regulations

After reviewing the applicable pre-amendment criteria, and 
the reported objective findings and the subjective 
complaints, the Board is of the opinion that a 60 percent 
evaluation, but no more, for the veteran's lumbar spine 
disability is currently warranted.  Taken together, the on-
going complaints of pain, paraspinal muscle spasm in the 
lumbar area, chronic numbness, and objective evidence of 
sciatic radiculopathy more nearly approximates a 60 percent 
rating under DC 5293.  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates pronounced intervertebral 
disc syndrome, warranting assignment of a 60 percent rating.

However, the Board finds, based on the evidence of record, 
that the objective findings of the veteran's lumbar spine 
disability do not warrant more than a 60 percent evaluation 
under any potentially applicable pre-amendment diagnostic 
code.  

In evaluating the lumbar spine disability, the Board notes 
that the recent clinical findings do not disclose that the 
veteran has a complete bony fixation of the lumbar spine; 
therefore, there is no basis on which to grant a higher 
evaluation under DC 5289.  Moreover, even if the veteran 
demonstrated unfavorable ankylosis of the lumbar spine, no 
higher than a 60 percent evaluation would be available under 
DC 5289.  Further, an evaluation higher than 60 percent is 
not available under either DC 5292 (limitation of motion) or 
DC 5295 (lumbosacral strain).  In addition, this rating 
contemplates any arthritis or arthritic changes that may be 
present.  Finally, the Board notes that a 60 percent 
evaluation is the highest evaluation available under DC 5293 
(intervertebral disc syndrome).  Therefore, there is no basis 
for an evaluation in excess of 60 percent under the pre-
amendment regulations.

Amended Regulations

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the amended spinal regulations, now found at 
DC 5235 to DC 5243, the Board is directed to consider a 
General Rating Formula for Diseases and Injuries of the Spine 
as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

Analysis Under the Amended Regulations

As noted above, under the recently amended spinal 
regulations, which were considered by the RO, a higher than 
60 percent rating will be warranted only with unfavorable 
ankylosis of the entire spine (warranting a 100 percent 
rating).  In this case, the Board finds that a higher rating 
is not warranted under the amended regulations.  

Importantly, the Board finds there is no evidence of 
ankylosis (either favorable or unfavorable) of the entire 
spine.  Range of motion in the most recent VA examination 
dated in February 2003 was reported as flexion to 60 degrees 
(with 90 degrees of flexion considered anatomically normal).  
Because there is no indication of ankylosis of the entire 
spine as evidence by limited, but present, range of motion, 
the Board finds that there is no basis for a rating in excess 
of the now currently-assigned 60 percent under the amended 
Rating Formula.  Because this is the only basis for a higher 
than 60 percent rating in the amended regulations, the Board 
finds that the claim for a higher rating must be denied.

The Board has also carefully reviewed the veteran's written 
statements and sworn testimony.  While his statements are 
probative of symptomatology, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The objective medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, are more probative than 
the subjective evidence of an increased disability.  Thus, 
the Board concludes that a 60 percent rating, but no more, is 
warranted for his lumbar spine disability.



II.  Entitlement to a Rating in Excess of 10 Percent for the 
Residuals of a Post-Operative Repair of a Torn Ligament, Left 
Knee

The veteran testified that he is entitled to a higher rating 
for his left knee disability because of instability and his 
use of a knee brace if he is on his feet a lot.  He reported 
that his knee buckled on him once in a while.  He indicated 
that he could no longer go to the gym or play sports.

In addition to the regulations cited above, the Board notes 
that the General Counsel for VA issued a precedent opinion in 
July 1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  See VAOPGCPREC 23-97.  In August 1998, VA 
General Counsel issued VAOPGCPREC 9-98.  Citing Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991), the General 
Counsel found that even if the claimant technically has full 
range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and § 4.59 
would be available.

The RO originally rated the veteran's left knee disability 
under DC 5257.  The Board will also consider DCs 5003, 5010, 
5256, 5258, 5259, 5260, and 5261 for evaluating his knee 
impairment.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under DC 5256; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  Under DC 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under DC 
5259, a 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

After a careful review of the medical evidence of record, the 
Board finds that a higher than 10 percent rating for a left 
knee disability is not warranted.  To this end, the Board has 
placed significant probative value on a February 1998 VA 
examination report specifically addressing the veteran's left 
knee disability.  Further, it does not appear that the 
veteran receives regular outpatient treatment for his left 
knee disability.

First, clinical findings do not disclose that the veteran has 
ankylosis of the left knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  While range of motion was 
limited from 0 to 130 degrees in the February 1998 VA 
examination (with 0 to 140 degrees as anatomically normal), 
there was a certain level of motion of the left knee.  As 
there is no fixation or stiffening of the left knee joint, 
the Board can find no basis under DC 5256 to grant the 
veteran a higher than 10 percent evaluation.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  While ligamentous 
laxity has been reported in the outpatient treatment records, 
the Board is persuaded by the February 1998 VA examination 
report which related that there was no tenderness, Lachman's 
sign was negative, and there was normal strength in the lower 
extremities.  While he continued to report on-going knee 
pain, there was no indication of moderate recurrent 
subluxation or lateral instability, as required by DC 5257.  

In addition, the VA examiner noted that the veteran's 
complaints of pain associated with range of motion testing of 
the knee originated primarily in the back area, not the knee.  
Therefore, the Board finds that the left knee disability is 
appropriately rated at a 10 percent disability for "slight" 
knee impairment.  

Moreover, a 20 percent rating under DC 5258 requires 
cartilage dislocation with frequent locking, pain, and 
effusion.  As there is no evidence of effusion or locking, 
the Board concludes that the veteran's symptoms do not 
approximate the criteria provided by DC's 5257 and 5258 for a 
20 percent rating.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the veteran's 
left knee flexion/extension motion has been reported as 0 to 
130, which does not warrant a higher evaluation under either 
DC 5260 or DC 5261.  Specifically, a 20 percent rating 
requires that flexion be limited to 30 degrees (the veteran 
is able to perform flexion up to 130 degrees) and extension 
must be limited to 15 degrees (the veteran's extension is 
anatomically normal at 0 degrees).  As such, there is no 
basis for a higher rating under DCs 5260 or 5261.  

Further, the Board finds that the veteran is not entitled to 
a separate 10 percent rating for arthritis of the left knee 
with painful motion.  Specifically, the February 1998 VA 
examination report, which focused on the left knee, indicated 
that there were "no arthritic changes noted" by X-ray.  
Accordingly, a separate evaluation is not warranted for left 
knee arthritis.    

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
current rating of the left knee is appropriate at this time.  
The Board finds that the rating contemplates the veteran's 
demonstrated complaints of pain and the limitation of motion 
and functional loss due to pain.  However, even considering 
the standards outlined in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the provisions of 38 C.F.R. § 4.40 et seq., there 
is no basis on which to assign a higher rating at this time.

III.  Entitlement to Service Connection for Arthritis of the 
Hip, Claimed as Secondary to Service-Connected Back and Left 
Knee Disabilities

In addition to the regulations discussed above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The veteran claims that he 
should be service-connected for arthritis of the hips due to 
his service-connected back and knee disabilities.  

In denying the veteran's claim, the Board notes that the 
February 1998 VA joints examination report specifically found 
that there was no evidence of arthritis of the hips.  At that 
time, the examiner related that he did not have enough 
information to say that the veteran had a bilateral hip 
condition secondary to a left knee or back condition.  While 
he stressed that he did not have medical records available, 
he related that:

Based upon what I am able to decipher 
from his history, based on prior MRI 
scans he has had, it sounds as if he is 
describing a degenerative process 
involving the lower disc spaces such as 
L5-S1 as opposed to any actual "hip 
joint" abnormality.

This finding is consistent with the veteran's testimony that 
he had multiple MRIs and X-rays which showed degenerative 
disc disease.  A review of the medical records reflects 
multiple diagnostic examinations of the lower back but not 
the hips.  This suggests to the Board that, although the 
veteran reported hip discomfort, the source of the pain is 
from the lower back - not the hips.  In addition, he contends 
that the multiple MRIs and X-rays showed degenerative disc 
disease of the hip but the Board notes that the hip itself is 
not composed on discs.  Therefore, this again supports the 
finding that the veteran's complaints related to the hip are 
originating from the low back.

The Board has also conducted a careful review of the medical 
evidence of record and finds no indication of a separate hip 
disorder.  While the veteran reports on-going complaints of 
hip pain, it appears to be related to his already service-
connected low back disability, rather than a separate entity.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not constitute a disability for which 
service connection may be granted); appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Notwithstanding the veteran's assertions that he has a hip 
disorder related to a low back and/or knee disability, the 
Board finds that a separate hip condition has never been 
diagnosed.  Since there is no current evidence of a hip 
disorder, the Board finds that the claim must be denied.

IV.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment, which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2003).  

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2003).

In this case, the Board notes that the veteran's service-
connected disabilities include low back strain with L5 nerve 
root irritation, now rated at 60 percent disabling; post-
operative repair torn ligament, left knee, rated at 10 
percent disabling; low back strain with right radiculopathy, 
rated at 10 percent disabling; and back strain with left 
radiculopathy, rated at 0 percent disabling.  In light of 
this decision, he now has a combined evaluation for 
compensation over 60 percent disabling.  As such, his greater 
than 60 percent rating satisfied the schedular rating 
requirements.

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the disabilities associated with the veteran's 
service-connected low back and left knee, and the symptoms 
reasonably attributed thereto, preclude more than marginal 
employment.  To this end, the Board is persuaded by a review 
of the medical evidence.  In particular, his VA primary care 
physician has indicated on several occasions, most recently 
in July 2003, that:

[the veteran] is unable to work due to 
his lumbar disc disease (back problem) 
and cervical disease (neck problem).

As [the veteran's] primary care physician 
I have noticed no remarkable changes in 
his condition that would enable him to 
participate in full time work at this 
time.  Also, I would like to mention that 
his condition has worsened recently, 
requiring stronger narcotic pain 
medication.

Further, in a February 1998 Vocational Rehabilitation 
counseling record, the rehabilitation specialists noted that:

We have been able to determine that the 
veteran does have numerous impairments to 
employment.  He has a service connected 
disability of back pain and a non-service 
connected disability of depression.  
Recently, his back pain has increased to 
the point that he is using more 
medication to tolerate the pain causing 
him to be unable to work around or 
operate dangerous machinery.  He can not 
sit, stand, or for any extended period.  
He is not to lift more than 5 lbs.  He 
needs to have immediate access to a rest 
room at all times due to his bowel and 
bladder incontinence associated with his 
back injury.  He can only work 4 hours 
per day according to his doctor.  These 
disabilities severely limit him in all 
types of employment.  Without much 
exception, no employer would hire a 
person with such limitation and 
disabilities.  Therefore, the veteran 
does have an employment handicap.  The 
veteran's service connection does meet VA 
criteria for a serious employment 
handicap.  However, [the veteran] is not 
feasible for competitive employment or 
training under Chapter 31.

While the statements identified nonservice-connected 
disorders (depression and cervical spine) as well as a 
service-connected disorder as rendering the veteran 
unemployable, the non-service connected disorders must be 
completely disregarded.  See 38 C.F.R. § 3.341(a) (2003); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  Nonetheless, 
the Board finds that his service-connected disabilities, when 
reviewed alone, more likely than not render him unemployable.  
That is to say, the nature and extent of his service-
connected disabilities, particularly in light of the now-
assigned 60 percent rating for a low back disability, are 
such that he could not realistically be expected to obtain or 
maintain any type of substantially gainful employment 
regardless of his non-service-connected disabilities.  
Accordingly, with resolution of reasonable doubt in the 
veteran's favor, a total compensation rating based on 
individual unemployability is warranted. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2001, April 2002, and June 
2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  38 C.F.R. § 3.159(b)(1) was cited in a December 2002 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency was 
non-prejudicial error.  

In addition, he was provided with a copy of the amended spine 
regulations in the March 2003 statement of the case.  
Further, inasmuch as the Board is allowing a total disability 
rating, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal have been obtained during the course of the 
appeal process.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

The claim for entitlement to a 60 percent disability rating, 
but no more, for the residuals of low back strain with L5 
nerve root irritation is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

The claim for entitlement to a rating in excess of 10 percent 
for the residuals of a post-operative repair of a torn 
ligament, left knee, is denied.

The claim for entitlement to service connection for arthritis 
of the hip, claimed as secondary to service-connected back 
and knee disabilities, is denied.

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




REMAND

With respect to the remaining claims, the veteran contends 
that he is entitled to service connection for PTSD and 
diabetes mellitus based on the premise that he spent a period 
of time in Vietnam.  While he served during the Vietnam era, 
it appears that he was stationed in Taiwan and Thailand.  He 
maintains that he made frequent trips into Vietnam on supply 
aircraft and transported those killed in action and injured.  
However, it does not appear that an attempt was made to 
obtain unit records or associate his service personnel 
records with the claims file.  The veteran is advised that 
while the case is in remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA).  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Contact the appropriate agency and 
obtain service personnel records 
regarding the veteran's unit assignments 
during his period of service from 1971 to 
1974.  If no such service personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Please obtain the Unit Records for 
the 374th Organizational Maintenance 
Squadron, Ching Chuan Kang Air Base, 
Taiwan (PACAF) for the period from May 
1972 to May 1973, from the National 
Archives and Records Administration 
(NARA), the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
or the National Personnel Records Center 
(NPRC), focusing primarily on whether the 
unit was responsible for transporting 
equipment, supplies, or personnel in and 
out of Vietnam during the relevant time 
frame.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



